Citation Nr: 1444963	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1962 to June 1964, May 1965 to May 1967, June 1976 to January 1986, and June 1989 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.  

Also denied within the August 2010 rating decision were the issues of service connection for bilateral hearing loss and tinnitus.  These issues were included within the May 2011 notice of disagreement submitted by the Veteran, but on the January 2012 VA Form 9, the Veteran wrote he only wished to appeal service connection for erectile dysfunction.  Thus, service connection for bilateral hearing loss and for tinnitus are not perfected for appeal before the Board.  See 38 U.S.C.A. § 7105.  

In an October 2012 written statement, the Veteran stated he was filing a "notice of disagreement" with the denials of service connection for bilateral hearing loss and tinnitus.  As finality has attached to the August 2010 rating decision as to those issues, the Veteran's notice of disagreement is untimely.  Thus, this statement is accepted by the Board as a claim to reopen the issues of service connection for those disabilities.  The issue of reopening service connection claims for bilateral hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310.  He initially asserted that his service-connected diabetes mellitus caused his erectile dysfunction.  In an August 2010 VA medical examination and opinion statement, a VA examiner stated it was less likely than not erectile dysfunction was caused by diabetes in the present case, as erectile dysfunction apparently preceded the initial diagnosis of diabetes.  Additionally, the Veteran had a 80 pack-year history of smoking, which was likely the cause of his erectile dysfunction.  The examiner did not, however, state whether erectile dysfunction was aggravated by diabetes or any other service-connected disability.  Thus, remand for another medical opinion is warranted.  

Next, the Board notes that in a June 2013 written statement, he stated that his erectile dysfunction was the result of several service-connected disabilities, to include diabetes, Parkinson's disease, and/or heart disease.  He also stated that a VA urologist at the VA medical center in Wichita, Kansas, recently told him his service-connected disabilities caused his erectile dysfunction, and not his tobacco use.  Recent VA treatment records from this facility are not of record.  They must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain recent VA treatment records from the Robert Dole VA Medical Center in Wichita, Kansas, as well as any other VA facility at which the Veteran has received treatment for the period from 2011 to the present.  Any relevant treatment records contained in the electronic file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to determine whether his erectile dysfunction was either caused or aggravated by a service-connected disability.  The claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  

After examination of the Veteran and review of the entire record, the examiner is requested to provide an opinion, with complete rationale, as to the following:

a) whether it is as least as likely as not (50 percent probability or higher) that the Veteran's erectile dysfunction was caused by a service-connected disability or disabilities.  For the record, the Veteran has been granted service connection for cognitive impairment with adjustment disorder, Parkinson's disease, diabetes mellitus, diabetic peripheral neuropathy of the lower extremities, coronary artery disease with pacemaker emplacement, difficulty swallowing, tremors of the left upper extremity and bilateral lower extremities, and constipation.  

b) whether it is as least as likely as not (50 percent probability or higher) that the Veteran's erectile dysfunction was aggravated by a service-connected disability or disabilities.  For the record, the Veteran has been granted service connection for cognitive impairment with adjustment disorder, Parkinson's disease, diabetes mellitus, diabetic peripheral neuropathy of the lower extremities, coronary artery disease with pacemaker emplacement, difficulty swallowing, tremors of the left upper extremity and bilateral lower extremities, and constipation.  

For VA purposes, aggravation is defined as a permanent increase in the severity of the disability beyond its natural progress.  Such an increase must be permanent in nature, as opposed to a temporary flare-up of symptoms.  

If aggravation is found, the examiner is requested to discuss the baseline level of the erectile dysfunction prior to the onset of aggravation.

If the opinions requested cannot be provided without result to speculation that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

